Case: 16-16208   Date Filed: 03/22/2018   Page: 1 of 10


                                                          [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16208
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:16-cr-60009-RLR-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CARLO MICHELL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 22, 2018)

Before TJOFLAT, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:
             Case: 16-16208     Date Filed: 03/22/2018   Page: 2 of 10


      Carlo Michell appeals his 57-month sentence imposed after he pled guilty to

conspiracy to commit access device fraud. He argues that the district court erred

when it applied a two-level sentencing enhancement for an offense involving ten or

more victims, applied a four-level enhancement based on his role as an organizer

or leader in the offense, applied a two-level enhancement for an offense involving

the trafficking of unauthorized access devices, and attributed the entire loss amount

of the conspiracy to him.

                                          I

      On September 26, 2017, Michell pled guilty to one count of conspiring to

commit access device fraud, in violation of 18 U.S.C. § 1029(b)(2). The

indictment charged Michell and two other co-defendants with using customer

identification information to fraudulently obtain wireless devices from AT&T

Wireless. AT&T offers insurance that provides for a replacement wireless device

if a customer’s phone is lost, stolen, or damaged. To get the replacement device,

the customer pays a deductible and provides a personal identification number

(“PIN”).

      Michell and his co-conspirators got customer information from

Teleperformance USA Corp., a contractor that provides customer service for

AT&T. Five employees at Teleperformance accessed the personal account

information of 3,700 AT&T customers—including the customers’ names,

                                          2
                Case: 16-16208     Date Filed: 03/22/2018   Page: 3 of 10


telephone numbers, and PINs—and sold that information to Michell and his co-

conspirators. Using this information, the conspirators made false claims to AT&T

for replacement wireless devices. Michell used his Facebook page to coordinate

the receipt of the fraudulently obtained wireless devices by other co-conspirators.

In total, approximately 3,800 wireless devices were shipped to Michell and his co-

conspirators.

      The presentence investigation report (“PSR”) sets out that Michell recruited

at least five people to receive shipments of wireless devices, and instructed them to

send the wireless devices to him or a co-conspirator. After recruiting them to the

conspiracy, he also asked two of them if they “wanted to come work for him

instead” of another conspirator.

      Michell objected to certain portions of the PSR, including the attribution of

the total loss amount of the conspiracy to him as well as a sentencing enhancement

based on the number of victims. The government also objected to the PSR,

arguing that Michell should receive sentencing enhancements for trafficking in

unauthorized access devices and for his role in the offense. The district court

sustained the government’s objections, overruled Michell’s objections, and

sentenced him to 57 months in prison. This appeal followed.




                                            3
              Case: 16-16208      Date Filed: 03/22/2018    Page: 4 of 10


                                           II

      Michell argues the district court should not have applied a two-level

enhancement under Guidelines § 2B1.1 because the only victim was AT&T. See

United States Sentencing Guidelines § 2B1.1(b)(2)(A)(i). We review de novo the

interpretation and application of the sentencing guidelines, “and review[]

underlying factual findings, including the District Court’s calculation of the

number of victims, for clear error.” United States v. Rodriguez, 732 F.3d 1299,

1305 (11th Cir. 2013). Language in the guidelines is given “its plain and ordinary

meaning.” United States v. Fulford, 662 F.3d 1174, 1177 (11th Cir. 2011)

(quotation omitted). Ordinarily, the guidelines commentary is authoritative,

“unless it violates the Constitution or a federal statute, or is inconsistent with, or a

plainly erroneous reading of, that guideline.” Id. (quotation omitted).

      The commentary to § 2B1.1 defines a “victim” as “any person who sustained

any part of the actual loss” as a result of the offense. USSG § 2B1.1 cmt. n.1. In

cases involving means of identification, a victim is further defined as “any

individual whose means of identification was used unlawfully or without

authority.” USSG § 2B1.1 cmt. n.4(E).




                                            4
                Case: 16-16208       Date Filed: 03/22/2018       Page: 5 of 10


       Here, the names and PINs of the AT&T customers are means of

identification,1 and they were used without authorization. The record also supports

a finding that the information of more than ten AT&T customers was stolen

because Michell admitted Teleperformance employees accessed 3,700 customer

accounts, and admitted 3,800 wireless devices were ultimately obtained as a result

of the conspiracy.

       Michell argues he did not directly steal the identifying information, but

merely bought it second-hand. However, the enhancement applies when a

defendant uses the means of identification, and Michell does not dispute that he

used the names and PINs to fraudulently obtain wireless devices. See United

States v. Hall, 704 F.3d 1317, 1323 (11th Cir. 2013) (distinguishing between the

“mere transfer of unauthorized identifying information” and “the actual use of the

identifying information for a fraudulent purpose” when applying USSG §

2B1.1(b)(2)). Beyond that, Michell pled guilty to a conspiracy offense, meaning

his sentence can be enhanced based on the reasonably foreseeable acts of co-

conspirators taken in furtherance of the conspiracy. USSG § 1B1.3(a)(1)(B); see

also United States v. Sammour, 816 F.3d 1328, 1340 (11th Cir. 2016) (holding

USSG § 2B1.1(b)(2) enhancement applicable because defendant’s “cohorts

       1
          See USSG § 2B1.1 cmt. n.1 (“‘Means of identification’ has the meaning given that term
in 18 U.S.C. § 1028(d)(7) . . . .”); 18 U.S.C. § 1028(d)(7) (“[T]he term ‘means of identification’
means any name or number that may be used, alone in in conjunction with any other information,
to identify a specific individual.”).
                                                5
              Case: 16-16208    Date Filed: 03/22/2018    Page: 6 of 10


indisputably used the identifications” to fraudulently obtain Treasury checks);

Hall, 704 F.3d at 1323 (indicating the USSG § 2B1.1(b)(2)(A) enhancement would

be appropriate when co-conspirators fraudulently used victims’ identification

information). Michell and his co-conspirators used thousands of customers’

information to fraudulently obtain wireless devices, which was the clear purpose of

the conspiracy. Therefore the district court properly applied the enhancement for

an offense involving ten or more victims.

                                         III

      Michell next objects to the application of a four-level enhancement based on

his role as an organizer or leader in the offense. We review a district court’s

determination of a defendant’s role in an offense for clear error. United States v.

Jennings, 599 F.3d 1241, 1253 (11th Cir. 2010). A district court may increase a

defendant’s offense level by four where the defendant “was an organizer or leader

of [] criminal activity that involved five or more participants or was otherwise

extensive.” USSG § 3B1.1(a). The factors that sentencing courts consider when

determining a defendant’s role in the offense include:

         (1) the exercise of decision making authority, (2) the nature of
         participation in the commission of the offense, (3) the recruitment
         of accomplices, (4) the claimed right to a larger share of the fruits
         of the crime, (5) the degree of participation in planning or
         organizing the offense, (6) the nature and scope of the illegal
         activity, and (7) the degree of control and authority exercised over
         others.

                                          6
                 Case: 16-16208       Date Filed: 03/22/2018     Page: 7 of 10


United States v. Gupta, 463 F.3d 1182, 1198 (11th Cir. 2006) (quoting USSG

§ 3B1.1 cmt. n.4). For the enhancement to apply, “the defendant must have been

the organizer, leader, manager, or supervisor of one or more other participants.”

USSG § 3B1.1 cmt. n.2. However, a defendant need not be the “sole leader or

kingpin of the conspiracy” to be considered an organizer or leader under the

guidelines. United States v. Vallejo, 297 F.3d 1154, 1169 (11th Cir. 2002).

      Michell admitted to paying Teleperformance employees for customer

information, which was emailed to him. He then used his Facebook page to

coordinate the receipt of the fraudulently obtained wireless devices by other co-

conspirators. The PSR also showed that Michell asked at least five people to get

involved in the conspiracy, and asked two of them if they “wanted to come work

for him instead” of another conspirator. 2 By receiving the stolen customer

information, recruiting accomplices, directing the shipment of wireless devices,

and managing a number of participants, Michell demonstrated a leadership role in

the conspiracy. Therefore the district court did not err when it applied the four-

level enhancement under Guidelines § 3B1.1(a).

                                                IV

      Michell objects to the application of a two-level enhancement for trafficking

unauthorized access devices. That enhancement is appropriate “[i]f the offense


      2
          Michell did not object to these findings in the PSR.
                                                 7
                Case: 16-16208       Date Filed: 03/22/2018       Page: 8 of 10


involved . . . the production or trafficking of any [] unauthorized access device.”

USSG § 2B1.1(b)(11)(B)(i). An “access device” is “any card, plate, code, account

number, electronic serial number, mobile identification number, personal

identification number . . . or other means of account access that can be used . . . to

obtain money, goods, services, or any other thing of value.”3 18 U.S.C.

§ 1029(e)(1). In a conspiracy, specific offense characteristics shall be determined

based on all reasonably foreseeable acts and omissions of co-conspirators that were

within the scope of the jointly undertaken criminal activity and in furtherance of

that activity. USSG § 1B1.3(a)(1)(B).

       This Court has not directly addressed whether the trafficking enhancement

in § 2B1.1 applies when a defendant is convicted of a conspiracy offense but no

substantive counts. In United States v. Charles, 757 F.3d 1222 (11th Cir. 2014),

however, this Court applied § 2B1.1 to offenses involving fraud or deceit,

including conspiracy to use unauthorized access devices. Id. at 1226. The Charles

court said § 2B1.6 prohibited applying the enhancement for trafficking access

devices to Charles’s conspiracy offense, because he had also received a two-year

consecutive sentence for aggravated identity theft based on the same conduct. Id.

at 1226–27.

       3
          See USSG § 2B1.1 cmt. n.10(A) (“‘Unauthorized access device’ has the meaning given
that term in 18 U.S.C. § 1029(e)(3).”); 18 U.S.C. § 1029(e)(3) (“[T]he term ‘unauthorized access
device’ means any access device that is lost, stolen, expired, revoked, canceled, or obtained with
intent to defraud.”); id. § 1029(e)(1) (defining “access device”).
                                                8
              Case: 16-16208     Date Filed: 03/22/2018    Page: 9 of 10


      Based on the plain language of the guidelines and this Court’s Charles

opinion, we apply the two-level enhancement under § 2B1.1(b)(11)(B) to an

offense of conspiracy involving the trafficking of unauthorized access devices,

unless it is otherwise precluded. Here, Michell admitted to purchasing stolen

customer information—including names, telephone numbers, and PINs—and using

that information to file false insurance claims in order to receive replacement

wireless devices. While the commentary to § 2B1.1 does not define “trafficking,”

most accepted definitions of that term would include the purchase of a stolen

access device from a co-conspirator. See 18 U.S.C. 1029(e)(5) (“[T]he term

‘traffic’ means transfer, or otherwise dispose of, to another, or obtain control of

with intent to transfer or dispose of.”); Charles, 757 F.3d at 1226 (discussing

applicability of § 2B1.1(b)(11)(B) for defendant who transferred stolen credit card

to co-conspirator); see also United States v. Doss, 741 F.3d 763, 767–68 (7th Cir.

2013) (applying § 2B1.1(b)(11)(B) to defendant who “transferred information to

those working for him so that they could obtain credit cards to purchase goods”).

Because Michell’s offense involved the trafficking of unauthorized access devices,

we conclude the district court properly applied the enhancement.

                                          V

      Michell’s final objection is to the loss amount attributed to him at

sentencing. We review a district court’s determination of a loss amount for clear


                                           9
             Case: 16-16208     Date Filed: 03/22/2018    Page: 10 of 10


error. United States v. Baldwin, 774 F.3d 711, 727 (11th Cir. 2014). The district

court is not required to make a precise determination of the loss, and only needs to

make a reasonable estimate based on available information. Id. When determining

a loss amount, a “defendant may be held responsible for the reasonably foreseeable

acts of his co-conspirators in the furtherance of the conspiracy.” Id.

      This record showed that Michell agreed to fully participate in the offense,

and the district court found the actions of his co-conspirators were reasonably

foreseeable. Specifically, the district court found Michell was deeply involved

with the conspiracy because he personally obtained stolen customer information,

filed false insurance claims, and used his Facebook page to coordinate the

activities of the conspiracy. In addition to his own actions, the district court found

Michell maintained frequent contact with other co-conspirators, including 820

phone calls between Michell and his cousin Kennol Placil. Michell has not shown

any reason why these findings were erroneous. To the contrary, the findings were

supported by the record, so the district court did not err when it determined that the

entire loss amount was attributable to Michell.

      AFFIRMED.




                                          10